TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00121-CR



                                 Samuel Albert House, Appellant

                                                   v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 74736, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Samuel Albert House was charged with failing to register as a sex offender. See Tex.

Code Crim. Proc. art. 62.102. After being charged, House entered a plea of guilty, and the district

court deferred his adjudication and placed him on community supervision for five years. More than

a year later, the State filed a motion to adjudicate alleging that House had violated several conditions

of his community supervision. After convening a hearing on the motion, the district court revoked

House’s community supervision, adjudicated him guilty of the charged offense, and sentenced him

to five years in prison. See Tex. Penal Code § 12.34. House appeals the district court’s judgment

adjudicating his guilt.

                House’s court-appointed attorney on appeal has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. Counsel’s brief meets

the requirements of Anders v. California by presenting a professional evaluation of the record and
demonstrating that there are no arguable grounds to be advanced. See 386 U.S. 738, 744-45 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81-82 (1988) (explaining that Anders briefs serve purpose of “assisting the court in determining both

that counsel in fact conducted the required detailed review of the case and that the appeal is . . .

frivolous”). House’s counsel has represented to the Court that she provided copies of the motion and

brief to House; advised House of his right to examine the appellate record, file a pro se brief, and

pursue discretionary review following the resolution of the appeal in this Court; and provided House

with a form motion for pro se access to the appellate record along with the mailing address of

this Court. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). House has not

requested a copy of the appellate record nor filed a pro se brief.

               We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. We agree

with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to withdraw

and affirm the district court’s judgment adjudicating guilt.1




       1
          No substitute counsel will be appointed. Should House wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R.
App. P. 66-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case will be forwarded to the
Court of Criminal Appeals. See id. R. 68.7.

                                                   2
                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Bourland, and Toth

Affirmed

Filed: October 24, 2018

Do Not Publish




                                                 3